I agree with Judge Simpson that, under the facts of this case, the deceased was guilty of contributory negligence as a matter of law, unless he acted in a sudden emergency. Whether or not he so acted in a sudden emergency was a question of fact to be determined by the jury under proper instructions.
I agree with the majority that the presumption of due care is based upon the idea that human experience has demonstrated that every person will use due care for his own safety, and therefore when a person is killed in an accident and there is no evidence to show what he did or did not do immediately preceding it, the law indulges in a presumption that the decedent had used due care. However, the facts in this case did show what the decedent did immediately preceding the accident, and for that reason there can be no presumption that he used due care. It is only where the evidence *Page 259 
is silent as to the question, that due care is presumed. There was therefore no presumption to overcome.
I concur in the result reached by the majority.
October 31, 1949. Petition for rehearing denied.